Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 1 of 27 Pageid#: 16435




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Charlottesville Division

   ELIZABETH SINES, et al.,                          )       Civil Action No. 3:17-cv-00072
        Plaintiffs,                                  )
                                                     )
   v.                                                )       MEMORANDUM OPINION & ORDER
                                                     )
   JASON KESSLER, et al.,                            )
        Defendants.                                  )       By:      Joel C. Hoppe
                                                     )                United States Magistrate Judge

           This matter is before the Court on Plaintiffs’ Motion for Sanctions Against Defendant

   National Socialist Movement, ECF No. 894 (“Pls.’ Mot.”), under Rule 37(b)(2) of the Federal

   Rules of Civil Procedure. Plaintiffs ask the Court to find that Defendant National Socialist

   Movement (“NSM”) disobeyed a court order directing NSM’s agents to produce relevant

   documents within their control and to instruct the jury that it “may draw adverse inferences from

   th[is] fact,” including that NSM’s agents “chose to withhold such documents because [they were]

   aware that such documents contained evidence that NSM conspired to plan racially-motivated

   violence at [the] Unite the Right” rallies in August 2017. Pls.’ Mot. 6; see generally id. at 10–12,

   15–17, 20–21 (discussing Mem. Op. & Order of June 23, 2020, ECF No. 774); Pls.’ Reply 4–11,

   14 (same), ECF No. 904. 1 The motion has been fully briefed, ECF Nos. 894, 899, 904, and may

   be resolved without a hearing, Fed. R. Civ. P. 78(b); W.D. Va. Civ. R. 11(b). Plaintiffs’ request

   for a permissive adverse-inference instruction against Defendant NSM will be granted subject to

   the presiding District Judge’s final approval.

                                           I. The Legal Framework




   1
     Pinpoint citations to documents electronically filed on the case docket, except for transcripts of court
   proceedings and depositions, use the header page numbers generated by CM/ECF. Pinpoint citations to
   transcripts use the number printed on the upper right-hand corner of the cited page.

                                                         1
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 2 of 27 Pageid#: 16436




           Rule 37(b)(2) authorizes the district court where an action is pending to impose sanctions

   when “a party or a party’s officer, director, or managing agent . . . fails to obey an order to

   provide or permit discovery.” Fed. R. Civ. P. 37(b)(2)(A). “Once a court makes the threshold

   determination under Rule 37(b)” that a prior discovery order has been violated, Thompson v. U.S.

   Dep’t of Hous. & Urban Dev., 219 F.R.D. 93, 102 (D. Md. 2003), subsection (b)(2)(A) “contains

   two standards—one general and one specific—that limit [the] court’s discretion” in choosing

   what substantive sanction(s) to impose, Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee,

   456 U.S. 694, 707 (1982). 2 “First, any sanction must be ‘just’; second, the sanction must be

   specifically related to the particular ‘claim’ which was at issue in the order to provide

   discovery.” Ins. Corp. of Ir., 456 U.S. at 707 (citing Fed. R. Civ. P. 37(b)(2)(A)). In making this

   determination, the court should consider: “(1) whether the non-complying party acted in bad

   faith, (2) the amount of prejudice that noncompliance caused the adversary, (3) the need for

   deterrence of the particular sort of non-compliance, and (4) whether less drastic sanctions would

   . . . be[] effective.” S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597

   (4th Cir. 2003) (citing Belk v. Charlotte-Mecklenburg Bd. of Educ., 269 F.3d 305, 348 (4th Cir.

   2001) (en banc)); see Beach Mart, Inc. v. L&L Wings, Inc., 784 F. App’x 118, 123–24 (4th Cir.

   2019) (citing Fed. R. Civ. P. 37(b)(2)(A)). Some sanctions, including an adverse inference,



   2
    Substantive sanctions “may include” orders deeming facts established, permitting or requiring an
   adverse inference, or entering default judgment against the disobedient party. Victor Stanley, Inc. v.
   Creative Pipe, Inc., 269 F.R.D. 497, 533–34 (D. Md. 2010) (quoting Fed. R. Civ. P. 37(b)(2)(A)); see
   Thompson, 219 F.R.D. at 102 ( “Rule 37(b)(2) provides a non-exclusive list of possible sanctions[.]”); 8B
   Charles Wright & Arthur Miller, Federal Practice & Procedure § 2289 (3d ed. 2018) (explaining that
   Rule 37(b)(2) gives courts “broad discretion to make whatever disposition is just” in the particular case
   and that available sanctions are “not limited to the kinds of orders specified” in subsection (b)(2)(A)(i)–
   (vi)). “Instead of or in addition to” any orders issued under Rule 37(b)(2)(A), “the court must order the
   disobedient party, the attorney advising that party, or both to pay the reasonable expenses, including
   attorney’s fees, caused by the failure [to obey], unless the failure was substantially justified or other
   circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

                                                        2
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 3 of 27 Pageid#: 16437




   require the court to find that the disobedient party acted willfully or in bad faith. Sampson v. City

   of Cambridge, 251 F.R.D. 172, 181 (D. Md. 2008) (citing Hodge v. Wal-Mart Stores, Inc., 360

   F.3d 446, 450–51 (4th Cir. 2004)).

                                     II. Background & Procedural History

           Plaintiffs allege that Defendant NSM is “the largest neo-Nazi coalition in the United

   States” and has been led by Defendant Jeff Schoep “as its ‘Commander’ since 1994.” Second

   Am. Compl. ¶ 37, ECF No. 557. 3 Schoep attended the Unite the Right rallies on August 11–12,

   2017, and later “tweeted that it was an ‘honor’ to stand with [NSM and] the other ‘warriors’” in

   Charlottesville. Sines v. Kessler, 324 F. Supp. 3d 765, 776 (W.D. Va. 2018) (“Sines I”) (quoting

   Am. Compl. ¶ 37, ECF No. 175); accord Second Am. Compl. ¶ 38 (“Schoep participated

   actively in the events of August 11 and 12 and tweeted afterwards that, ‘It was an Honor to stand

   with U all in C’Ville this weekend. NSM . . . and the rest, true warriors!’”). Members of NSM

   allegedly planned and participated in the violence that caused Plaintiffs’ varied injuries. See

   Sines I, 324 F. Supp. 3d at 778, 791–94 (denying Rule 12(b)(6) motion to dismiss).

           Plaintiffs filed this lawsuit in October 2017. Compl., ECF No. 1. Their complaint named

   as Defendants numerous individuals and artificial entities, see generally id. ¶¶ 21–45, including

   Schoep, NSM, and Nationalist Front (“NF”), another group allegedly led by Schoep, id. ¶¶ 38–

   40. Later that month, Schoep personally accepted service of process on behalf of himself and

   both organizations. ECF Nos. 60, 109, 110. James Kolenich, Esq., and Elmer Woodard, Esq.,

   represented Schoep, NSM, and NF in this litigation from December 2017 through February


   3
     The Second Amended Complaint describes NSM as an unincorporated association located in Michigan
   Second Am. Compl. ¶ 38. An unincorporated association’s capacity to sue or be sued in federal court is
   determined “by the law of the state where the court is located.” Fed. R. Civ. P. 17(b)(3). In Virginia, “[a]ll
   unincorporated associations or orders may sue and be sued under the name by which they are commonly
   known and called . . . and judgments and executions against any such association or order shall bind its
   real and personal property in like manner as if it were incorporated.” Va. Code § 8.01-15.

                                                         3
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 4 of 27 Pageid#: 16438




   2019. See Order of Mar. 4, 2019 (granting motion to withdraw as counsel), ECF No. 440. Schoep

   was NSM’s sole officer, director, or managing agent participating in the litigation during this

   time. See, e.g., Pls.’ First Mot. to Compel Disc. from Def. NSM 4–10 (discussing NSM’s

   discovery responses), ECF No. 547.

           In early March 2019, Schoep announced that he was stepping down as NSM’s leader, and

   that “Burt Colucci, Chief of Staff of the National Socialist Movement, w[ould] be taking over

   operations as the new Commander effective immediately.” Pls.’ Second Mot. to Compel Disc.

   from Def. NSM Ex. 4, Public Release, Nat’l Socialist Movement, Announcement (Mar. 1, 2019),

   ECF No. 674-4. Mr. Colucci “ha[d] been handling most of the day to day operations” for NSM,

   and Schoep assured supporters that he had “full faith and confidence” in Mr. Colucci as the

   group’s new leader. Id. Schoep also told supporters that “NSM as an organization” was “actively

   in the process of retaining new attorneys” to represent it in this case. Id. On March 19, Edward

   ReBrook IV, Esq., formally noted his appearance as counsel of record on behalf of Schoep,

   NSM, and NF. See Sines v. Kessler, 3:17cv72, 2020 WL 7214201, at *2 (W.D. Va. May 28,

   2020) (“Sines III”) (denying Mr. ReBrook’s motion to withdraw as counsel for NSM and NF),

   ECF No. 742. From the beginning, Mr. ReBrook “consistently described Schoep as his only

   ‘real’ or ‘human’ client” and “construed the scope of his attorney-client relationship with NSM

   and NF to be limited by Schoep’s personal involvement with or control over those two distinct

   entities.” Id.; see generally id. n.6 (citing examples).

           On May 22, 2019, Mr. Colucci and fellow NSM directors Acacia Dietz 4 and Mike

   Scholar agreed to dissolve NSM as a Michigan corporation. Pls.’ Second Mot. to Compel Disc.



   4
    Ms. Dietz is also Mr. ReBrook’s legal assistant. See, e.g., Email from A. Dietz to B. Colucci (Apr. 17,
   2020, 12:28 AM), ECF No. 712-1, at 3.

                                                       4
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 5 of 27 Pageid#: 16439




   from Def. NSM Ex. 18, ECF No. 674-18. Two days later, Mr. Colucci filed papers to

   “‘reincorporate[]’ the NSM in Florida,” Email from A. Dietz to B. Colucci (Apr. 17, 2020, 12:28

   AM), under the name “National Socialist Movement Corporation,” Pls.’ Second Mot. to Compel

   Disc. from Def. NSM Ex. 21, ECF No. 674-21. He also announced in a blog post on the NSM’s

   longtime website, www.nsm88.org, that “the NSM HQ ha[d] relocated” to Kissimmee, Florida.

   Pls.’ Second Mot. to Compel Disc. from Def. NSM Ex. 29, at 2–3, ECF No. 674-29. Michigan’s

   Department of Licensing & Regulatory Affairs issued a Certificate of Dissolution for NSM in

   June 2019. 5 See id. Ex. 24, at 4, ECF No. 674-24.

           In October 2019, I granted Plaintiffs’ first motion to compel discovery from Defendant

   NSM, which sought an order: (1) directing NSM to identify individuals, besides Schoep, who

   had documents or ESI responsive to Plaintiffs’ discovery requests; (2) requiring NSM to submit

   updated certificates in accordance with the parties’ ESI protocol; and (3) allowing Plaintiffs to

   depose NSM’s Rule 30(b)(6) designee about the designee’s and the organization’s conduct in

   pretrial discovery. Disc. Order of Oct. 28, 2019, ECF No. 582; see Pls.’ First Mot. to Compel

   Disc. from Def. NSM 2; Stip. & Order for the Imaging, Preservation & Prod. of Docs. (“ESI

   Protocol”) (Nov. 19, 2018), ECF No. 383. Plaintiffs filed that motion in part because Mr.

   ReBrook had repeatedly put the onus on Plaintiffs’ attorneys to tell Mr. ReBrook who else within

   NSM he should contact to respond to Plaintiffs’ discovery requests. See Sines III, 2020 WL

   7214201, at *2 & n.6 (May 28, 2020). Before granting the motion, I explained to Mr. ReBrook

   that his “view of who the client is for NSM [was] overly narrow in just focusing on Mr. Schoep.”



   5
    A corporation’s capacity to sue or be sued is determined “by the law under which it was organized.”
   Fed. R. Civ. P. 17(b)(2). Under Michigan law, a dissolved “corporation may sue and be sued in its
   corporate name[,] . . . process may issue by and against the corporation in the same manner as if
   dissolution had not occurred,” and a legal “action brought against the corporation before its dissolution
   does not abate because of the dissolution.” Mich. Stat. §§ 450.1834(e), (f), 450.2834(e), (f).

                                                        5
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 6 of 27 Pageid#: 16440




   Tr. of Oct. 18, 2019 Status Conf. 12, ECF No. 581. While Mr. ReBrook did not “represent ‘every

   member’ of NSM, he should consider all persons ‘acting on behalf of NSM,’ or who have had

   ‘some sort of authority’ or ‘exercise[] control over’ the organization to be his ‘clients as well

   when [he is] representing NSM.’” Sines III, 2020 WL 7214201, at *4 (quoting Tr. of Oct. 18,

   2019 Status Conf. 12). Thus, it was his “responsibility to conduct a reasonable investigation to

   determine who those [people] are,” to figure out “what discovery they may have,” and “to

   provide that information to the plaintiffs,” Tr. of Oct. 18, 2019 Status Conf. 12, “in accordance

   with the ‘multiple orders’ I had already entered directing NSM to comply with its discovery

   obligations,” Sines III, 2020 WL 7214201, at *4 (quoting Tr. of Oct. 18, 2019 Status Conf. 15).

          The Order granting Plaintiffs’ first motion to compel directed Mr. Colucci, in his capacity

   as Defendant NSM’s Rule 30(b)(6) designee, to (1) sit for depositions by Plaintiffs’ counsel

   devoted to his and/or NSM’s conduct in pretrial discovery and, separately, on the merits of

   Plaintiffs’ allegations against Defendant NSM; and (2) give the Vendor “complete and accurate

   credentials (or consent) to access any social media accounts” within NSM’s “control that may

   contain discoverable information.” Disc. Order of Oct. 28, 2019, at 1–2. The Order

   acknowledged Mr. Colucci’s claim that he controls “non-party ‘National Socialist Movement

   Corporation’” based in Florida, but also made clear that the Court considered Mr. Colucci to be a

   director, officer, or managing agent of Defendant NSM, the organization formerly based in

   Michigan. Id. at 1, 2 (citing Fed. R. Civ. P. 30(b)(6)). Thus, the Court expected Mr. Colucci to

   “work together” with counsel for the parties “to provide information to access any social media

   account” within Defendant NSM’s control and, if that was not possible, to give his “consent to

   access stored electronic communications and other account information” maintained by a social

   media provider. Disc. Order of Oct. 28, 2019, at 2; see Sines v. Kessler, 3:17cv72, 2020 WL



                                                     6
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 7 of 27 Pageid#: 16441




   3428988, at *4 (W.D. Va. June 23, 2020) (“Sines V”) (Mem. Op. & Order of June 23, 2020, ECF

   No. 774).

           Mr. Colucci sat for his first Rule 30(b)(6) deposition in December 2019. Pls.’ Second

   Mot. to Compel Disc. from Def. NSM Ex. 5, B. Colucci Dep. Tr. 34–35, 163–72, 175–77, 199–

   218 (Dec. 10, 2019) (“Dec. 2019 Colucci Dep. Tr.”), ECF No. 708-15. Mr. ReBrook defended

   the deposition for Defendant NSM, but he did not discuss Plaintiffs’ discovery requests with Mr.

   Colucci beforehand, and Mr. Colucci did not know that he was expected to answer questions on

   Defendant NSM’s behalf. See id. at 34–35, 91–92, 163–72, 175–77, 199–218; Fed. R. Civ. P.

   30(b)(6) (“The persons designated must testify about information known or reasonably available

   to the organization.”). Broadly speaking, Mr. Colucci testified to his leadership role in the

   Michigan-based NSM from early 2018 through the spring of 2019, see Dec. 2019 Colucci Dep.

   Tr. 47–49, 50–57, 67–69, 80–81, 96, 102, and explained that he “reincorporated in Florida

   because [he] was tired of the tug-of-war that was going on [between Schoep and James Hart

   Stern] up in Michigan,” 6 id. at 96. See generally Sines V, 2020 WL 3428988, at *2–3. He also

   confirmed that in May 2019 he posted a message on social media, Dec. 2019 Colucci Dep. Tr.

   97, warning “White brothers and sisters” that their “information” may be subject to court-ordered

   discovery in this litigation, but assuring NSM’s followers that he was “the only person for the



   6
     As the parties know, there was a dispute over who controlled Defendant NSM in late 2018 and early
   2019. See Sines III, 2020 WL 7214201, at *3 & n.5. In April 2019, I barred Mr. Stern from participating
   in the case on NSM’s behalf because Mr. Stern was not an attorney and “the Court cannot have two
   people, who apparently hold opposing goals, claiming to act on behalf of the same defendant entity in this
   litigation.” Order of Apr. 4, 2019, at 2, ECF No. 461. That October, I found that Mr. Colucci was
   Defendant NSM’s officer, director, or managing agent under Rule 30(b)(6). Disc. Order of Oct. 28, 2019,
   at 2. “Mr. Colucci’s testimony and other statements confirm he ‘can be expected to identify’ with
   Defendant NSM’s interests in the litigation ‘as opposed to the interests of the adverse party,’ which is the
   ‘paramount test’ in determining whether an individual is a corporate party’s ‘managing agent[.]’” Sines V,
   2020 WL 3428988, at *4 (June 23, 2020) (quoting In re Honda Am. Motor Co. Dealership Relations
   Litig., 168 F.R.D. 535, 541 (D. Md. 1996)).

                                                        7
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 8 of 27 Pageid#: 16442




   last two years that has had access to any and all NSM sensitive material” and that he did “not

   have to answer to uncle Zog” because he was not a named defendant in the “Charlottesville

   lawsuit,” id. at 96. Mr. Colucci “vaguely remember[ed]” that the phrase “NSM sensitive

   material” referred to “membership information” that “would have been passed along” by Schoep

   when Mr. Colucci took over Defendant NSM. Id. at 98. He received this information in “both

   hard copy and electronic” formats, but he destroyed or deleted all of it in mid-June 2019

   “because most of it was no good.” Id. at 99–101. Finally, Mr. Colucci refused to permit

   discovery of responsive NSM-related materials in his possession or control without another court

   order because, in his view, Defendant NSM and NSM in Florida were wholly separate entities.

   See, e.g., id. at 81–84, 90–95, 163–73, 210–13, 262–72. He indicated that he would comply if

   ordered to do so, however. Id. at 270 (“[Mr. Colucci]: Okay. Well, let’s stick with the judge’s

   decision then.”). On December 17, Mr. ReBrook informed Plaintiffs’ counsel that Mr. Colucci

   “refuses to consent to any discovery” regarding the “now dissolved” Defendant NSM because

   neither he nor his “National Socialist Movement Corporation” were parties to this litigation.

   Email from E. ReBrook to M. Bloch (Dec. 17, 2019, 8:48 AM), ECF No. 712-2. Contra Disc.

   Order of Oct. 28, 2019, at 1–2 (rejecting this rationale and ordering Mr. Colucci to provide or

   permit discovery of materials within Defendant NSM’s possession or control).

                                                   *

          “Each Defendant in this case was supposed to produce all discoverable material,

   including any relevant ESI collected from that Defendant’s designated electronic devices and

   social-media accounts, to Plaintiffs’ counsel on or before February 5, 2020.” Sines V, 2020 WL

   3428988, at *4 (June 23, 2020) (citing Order of Nov. 27, 2019, at 1, ECF No. 597; Disc. Order

   of Oct. 28, 2019, at 2–3; Order of Mar. 4, 2019, at 3, ECF No. 440; ESI Protocol 2, 8–9, 16;



                                                   8
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 9 of 27 Pageid#: 16443




   Order of Nov. 13, 2018, at 1–2, ECF No. 379). When Defendant NSM missed that deadline,

   Plaintiffs filed a second motion to compel, ECF No. 674, focusing on NSM’s failure to produce

   relevant ESI and to permit inspection of electronic devices within its control as Plaintiffs

   requested under Rule 34, see Sines V, 2020 WL 3428988, at *2–5. On June 23, 2020, I granted

   Plaintiffs’ motion in a Memorandum Opinion & Order, ECF No. 774, giving Mr. Colucci and

   Mr. ReBrook step-by-step instructions how to fulfil Defendant NSM’s outstanding discovery

   obligations within the next two weeks. Sines V, 2020 WL 3428988, at *5.

          “The Court ha[d] already held Plaintiffs [were] entitled to the requested material because

   it is . . . relevant to their surviving claims and proportional to the needs of the case, considering

   the parties’ relative access to such information, . . . the importance of the discovery in resolving

   the issues, and most Defendants’ (including Defendant NSM) apparent inability to locate and

   produce responsive” materials. Id. at *4 (citing Sines v. Kessler, No. 3:17cv72, 2019 WL

   3767475, at *15 (W.D. Va. Aug. 9, 2019) (“Sines II”)); ESI Protocol 2, 8–9, 16; Order of Mar. 4,

   2019, at 3; Order of Nov. 27, 2019, at 1). The Court had also ordered Mr. Colucci “to provide or

   permit discovery of the same material within his control by a date certain.” Id. (cleaned up). Yet,

   he “ignored outright the Court’s first order directing him to cooperate with Plaintiffs’ counsel

   and insisted that he will not comply unless the Court directs him to do so for a second time.” Id.

   at *5 (cleaned up). I was also concerned that Mr. Colucci, acting as Defendant NSM’s managing

   agent, still resisted court-ordered discovery based on his apparent belief that he should not be

   responsible for the “now-dissolved” organization’s discovery obligations. See id. at *4 (“[I]f a

   dissolved Michigan ‘corporation may still be a party in a civil lawsuit, which [Defendant NSM]

   has not disputed here, then it has a duty . . . to respond to discovery that is properly served on it.’

   What Mr. Colucci and NSM ‘cannot do, free of consequences, is tell Plaintiffs that they are just



                                                      9
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 10 of 27 Pageid#:
                                  16444



 out of luck.’” (quoting Burris v. Versa Prods., Inc., Civ. No. 07-3938, 2013 WL 608742, at *6

 (D. Minn. Feb. 19, 2013)). Thus, Mr. Colucci’s failures to act promptly and in good faith left

 “the Court no choice but to impose yet another special discovery procedure that [would] move

 this case forward to trial.” Id. at *5.

         First, on or before June 29, 2020, Mr. Colucci needed to “complete and return to the

 Vendor and Plaintiffs’ counsel a Certification form” that:

             a. identified all Social Media Accounts and Electronic Devices within Mr. Colucci’s
                 possession that may contain potentially relevant materials;
             b. listed the complete and accurate last known credentials that Mr. Colucci used to
                 access each Social Media Account (including but not limited to the credentials for
                 the nsm88.org email account and phone numbers listed in Appendix A to
                 Plaintiffs’ second motion to compel, ECF No. 708-14, at 2);
             c. for any Social Media Account for which Mr. Colucci could not remember or
                 otherwise access such credentials, contained a statement describing all the steps
                 Mr. Colucci took to recover the information and stating why he was not
                 successful; and
             d. was signed by Mr. Colucci under penalty of perjury certifying that the
                 information contained therein was true, correct, and complete to the best of his
                 knowledge after he made a reasonable effort to search for and produce all
                 requested information.

 See id. at *5. Second, Mr. Colucci needed to send all Electronic Devices that he identified on the

 Certification to the Vendor on or before July 1, 2020. Id. I also reiterated that Mr. Colucci was a

 “managing agent” of Defendant NSM, id. at *4, and, as such, his failure to obey this Order may

 result in sanctions under Rule 37(b)(2) and/or Mr. Colucci being required “to show cause why he

 should not be held in contempt of court,” id. at *6. Separately, the Order required Mr. ReBrook,

 on or before July 3, 2020, to give the Vendor and Plaintiffs’ counsel



                                                  10
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 11 of 27 Pageid#:
                                  16445



         a complete list of all potentially relevant custodians (including but not limited to
         the individuals known to be currently or formerly associated with Defendant NSM
         who are listed in Appendix B [to Plaintiffs’ second motion to compel], ECF No.
         708-14, at 3) as well as the last known credentials to access any social media
         accounts that may contain responsive materials from all such individuals, including
         but not limited to the credentials for the accounts listed in Appendix C, ECF No.
         708-14, at 4–5.

 Id. 7 The Order gave the Vendor until July 10, 2020, to grant Plaintiffs’ counsel direct access to

 “any and all ESI collected from Defendant NSM’s social media accounts and devices that

 contain[ed] the agreed-upon search terms within the applicable date range.” Id. These search

 parameters mirrored Plaintiffs’ original discovery requests from January 2018 and defined the

 “documents or information [that] must be produced in accordance with Rule 26(b)(1) and the

 Court’s prior discovery orders.” Mem. Op. & Order of May 27, 2020, at 4 (granting Plaintiffs’

 motion to compel ESI from Schoep), ECF No. 741; see Sines V, 2020 WL 3428988, at *4. The

 July 10, 2020 deadline gave the Vendor at least seven days to access, image, and upload all

 relevant ESI from the accounts and electronic devices identified on Mr. Colucci’s certification

 form (due June 29) and Mr. ReBrook’s supplemental list (due July 3). See Sines V, 2020 WL

 3428988, at *5–6.

                                                   **

         The Vendor received Mr. Colucci’s signed certification form on Tuesday, July 7, 2020.

 See Def. NSM’s Br. in Opp’n Ex. 1, Email from K. Kim to A. Dietz (Aug. 3, 2020 9:08 AM)

 (“We were provided with NSM’s certificate from Mr. Colucci on July 7, 2020”), ECF No. 899-1,

 at 9; id. Ex. 2, Certification (signed June 29, 2020), ECF No. 899-2, at 2–9. It listed nearly 50


 7
   Appendix B listed twelve individuals including Ms. Dietz, Mr. Scholar, Harry Hughes, and Brian
 Culpepper. ECF No. 708-14, at 3. Ms. Dietz and Mr. Scholar are named as Directors on Defendant
 NSM’s statement of dissolution. Pls.’ Second Mot. to Compel Disc. from Def. NSM Ex. 18. Plaintiffs
 have repeatedly identified Mr. Hughes and Mr. Culpepper as individuals who are likely to have
 responsive NSM-related materials within their possession or control. See, e.g., Pls.’ Second Mot. to
 Compel Disc. from Def. NSM 13–14.

                                                   11
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 12 of 27 Pageid#:
                                  16446



 social media accounts, including more than two dozen “active” gmail.com accounts belonging to

 local NSM chapters and three email addresses tied to NSM’s website: chiefofstaff@nsm88.org;

 commander@nsm88.org; and commanderburt@nsm88.org. Certification, ECF No. 899-2, at 2–

 4. Mr. Colucci explained that he did not have credentials for commander@nsm88.org because

 “the account was deleted at the same time that Jeff Schoep signed the NSM Detroit organization

 over to James Hart Stern.” Id. at 7 (“I would have never had access to the emails in the account,

 only option was to delete it at the time.”). He provided credentials for the chapters’ gmail.com

 accounts and two “active” nsm88.org email accounts that he had used to communicate. Id. at 2;

 see Sines V, 2020 WL 3428988, at *4 (June 23, 2020) (noting that Mr. Colucci listed

 chiefofstaff@nsm88.org as his email address on business cards printed in December 2019); Pls.’

 Mot. Ex. 1, Email from Y. Barkai to E. ReBrook (July 30, 2020, 9:37 AM) (noting that Mr.

 Colucci emailed Plaintiffs’ counsel from commanderburt@nsm88.org on July 1, 2020), ECF No.

 894-1, at 3.

        Very early on Friday, July 10, Ms. Dietz emailed the Vendor to ask when they would

 finish collecting data from Mr. Colucci’s accounts. Def. NSM’s Br. in Opp’n Ex. 1, Email from

 A. Dietz to K. Kim (July 10, 2020, 3:14 AM) (noting that Mr. Colucci “inquired about when [the

 Vendor] would be done collecting ESI from the accounts/devices”), ECF No. 899-1, at 20–21.

 Shortly before 9:00 a.m., the Vendor’s representative responded that they would “have a better

 idea on timing of completion of the collections early next week” and would send an update at

 that time. Email from K. Kim to A. Dietz (July 10, 2020, 8:57 AM), ECF No. 899-1, at 19–20.

 The following Wednesday, the representative sent Ms. Dietz a chart showing the “status of all

 the devices and accounts listed for NSM as provided in Mr. Colucci’s certificate.” Email from K.

 Kim to A. Dietz (July 15, 2020, 9:17 AM), ECF No. 899-1, at 17. The Vendor could not access



                                                 12
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 13 of 27 Pageid#:
                                  16447



 “most” of the accounts—including chiefofstaff@nsm88.org and commanderburt@nsm88.org—

 because Mr. Colucci listed “incorrect” passwords or did not provide credentials at all. Id.; see

 generally id. Ex. 5, Email from K. Kim Re: Project Status Report (Aug. 20, 2020 2:29 PM), ECF

 No. 899-5, at 5–6 (noting “[Vendor] Cannot Proceed Further” on NSM accounts for which

 “Credentials not provided” or “Password incorrect”). Most of the local chapters’ gmail.com

 accounts had working passwords, but they also required the custodian to grant access using two-

 factor authentication. See Email from K. Kim to A. Dietz (July 15, 2020, 9:17 AM). The Vendor

 still needed to try signing in to a “handful” of accounts using the credentials Mr. Colucci listed.

 Id. Two days later, Ms. Dietz responded that Mr. Colucci provided “the only passwords” he had

 for the accounts where “the password was ‘incorrect’” and that he could not help the Vendor

 bypass two-factor authentication because he did not know who “owned” those email accounts.

 Def. NSM’s Br. in Opp’n Ex. 1, Email from A. Dietz to K. Kim (July 17, 2020, 4:07 AM), ECF

 No. 899-1, at 16. But see Email from K. Kim Re: Project Status Report (Aug. 20, 2020, 2:29

 PM) (noting “Collection in Progress; Download initiated during 2FA call with Defendant” for

 twenty-four chapter gmail.com accounts listed on NSM’s certification form); Def. NSM’s Br. in

 Opp’n Ex. 7, Email from K. Kim Re: Project Status Report (Oct. 13, 2020, 7:06 PM) (noting

 “Collection Complete” and “Documents Produced” for seventeen of the twenty-four gmail.com

 accounts), ECF No. 899-7, at 5–6; Dec. 2019 Colucci Dep. Tr. 35–36 (testifying that he gained

 access to “about a dozen or two” local chapter gmail.com accounts when he “became chief of

 staff” of NSM and that those accounts contained “thousands of emails . . . that had not been

 answered”). Mr. Colucci did not describe any “steps [he] took to recover” the correct passwords

 or explain “why he was not successful[.]” Sines V, 2020 WL 3428988, at *5 (June 23, 2020).




                                                  13
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 14 of 27 Pageid#:
                                  16448



        Mr. Colucci later told Ms. Dietz that “all the passwords for” certain accounts, including

 the two nsm88.org email addresses for which Mr. Colucci provided non-working credentials,

 “were changed on July 11, 2020 with the understanding that [the Vendor] had already collected

 whatever was needed” by the Court’s July 10, 2020 deadline. See Pls.’ Mot. Ex. 3, Email from

 A. Dietz to E. ReBrook (Aug. 5, 2020, 5:33 PM), ECF No. 894-3, at 4. On August 3, Ms. Dietz

 emailed the Vendor to confirm “collection on those [accounts] was started before” July 10. Def.

 NSM’s Br. in Opp’n Ex. 1, Email from A. Dietz to K. Kim (Aug. 3, 2020, 2:47 PM), ECF No.

 899-1, at 8. The Vendor’s representative responded that they tried to access the accounts “on or

 around 7/10/2020, albeit without success.” Email from K. Kim to A. Dietz (Aug. 4, 2020, 12:12

 PM); accord Email from A. Dietz to E. ReBrook (Aug. 5, 2020, 5:33 PM) (“[A]ccording to [the

 Vendor], collection for those accounts was attempted on July 10, 2020 with no success.”). Mr.

 Colucci did not send the new passwords to the Vendor after he changed them. See Email from K.

 Kim Re: Project Status Report (Oct. 13, 2020, 7:06 PM) (noting Vendor “Cannot Proceed

 Further” because working “Credentials [were] not provided” for chiefofstaff@nsm88.org and

 “Password [was] incorrect” for commanderburt@nsm88.org).

        Mr. Colucci sat for a second Rule 30(b)(6) deposition on August 11, 2020. See Pls.’ Mot.

 Ex. E, B. Colucci Dep. Tr. 1, 88–89, 415 (“Aug. 2020 Colucci Dep. Tr.”), ECF No. 894-5. He

 testified that he deleted the two “active” nsm88.org email accounts on or after July 11, 2020,

 because he believed the Vendor “had a legal responsibility per the [June 23, 2020] court order to

 give that information to the plaintiffs” before July 10. Id. at 88 Thus, in Mr. Colucci’s view,

 “[t]here was no reason for those accounts to exist anymore because the plaintiff[s] should have

 had that information, whatever nonresponsive material would have been in those accounts, in

 their possession.” Id. Mr. Colucci chose to delete the email accounts. Id. (“Q. And who made the



                                                  14
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 15 of 27 Pageid#:
                                  16449



 decision to delete those? A. I did.”). He did not save the contents of those email accounts before

 deleting them. Id. at 88–89 (“Q. Did you do anything to save the contents of the nsm88.org email

 addresses before you deleted them? A. Absolutely not.”). Mr. Colucci also blamed the Vendor

 for “dropp[ing] the ball” by not imaging the accounts before the Court’s deadline. Id. (“So I

 guess apparently [the Vendor] dropped the ball on that.”). When Plaintiffs’ counsel asked if

 “‘dropped the ball’” meant that the Vendor was “not able to log in with the password[s] that [he]

 provided to them,” Mr. Colucci responded that counsel was correct. Id. “That’s my

 understanding of it, all these weeks later, yes,” he said. Id.

        Plaintiffs’ counsel repeatedly asked Mr. ReBrook to address these issues beginning in

 late July 2020. See Pls.’ Mot. 11–12; id. Ex. A, Email from Y. Barkai to E. ReBrook (July 30,

 2020, 9:37 AM), ECF No. 894-1, at 2–4; id. Ex. B, Email from Y. Barkai to E. ReBrook (Aug. 7,

 2020, 3:34 PM) (“Mr. ReBrook: You have not replied to my [July 30] email below concerning

 the various discovery issues with respect to Mr. Colucci and the NSM.”), ECF No. 894-2, at 2–4;

 id. Ex. D, Email from Y. Barkai to E. ReBrook (Aug. 10, 2020, 9:05 AM) (“You have not

 provided with any . . . list of custodians and credentials. Please advise us of the status of your

 investigation into NSM’s custodians and your preparation of the list that was ordered by the

 Court.”), ECF No. 894-4, at 2; id. Ex. F, Email from Y. Barkai to E. ReBrook (Aug. 17, 2020,

 5:32 PM) (“Mr. ReBrook: Could you please provide us with an update on the discovery issues

 below concerning the NSM and Mr. Colucci?”), ECF No. 894-6, at 2; id. Ex. H, Letter from J.

 Phillips to E. ReBrook (Sept. 1, 2020), ECF No. 894-8, at 1–6. On July 30, Mr. ReBrook

 forwarded Plaintiffs’ first email, which set out a detailed list of problems with Mr. Colucci’s ESI

 production, to Ms. Dietz for her review. See id. Ex. C, Email from E. ReBrook to A. Dietz (July

 30, 2020 10:22 PM) (“Acacia: See below. Best regards”), ECF No. 894-3, at 4. On August 5,



                                                   15
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 16 of 27 Pageid#:
                                  16450



 Ms. Dietz responded to Mr. ReBrook’s email, noting that she had “been doing all that [she] can

 to find the answers to [Plaintiffs’] inquiries and concerns” and was still talking to Mr. Colucci

 and the Vendor’s representative about those issues. Email from A. Dietz to E. ReBrook (Aug. 5,

 2020, 5:33 PM). Mr. ReBrook forwarded that email, without comment, to Plaintiffs’ counsel on

 August 10, 2020. Id. Ex. C, Email from E. ReBrook to Y. Barkai (Aug. 10, 2020, 12:50 AM)

 (“Mr. Barkai: See below. Best regards”), ECF No. 894-3, at 2. He did not respond to their many

 requests for updates or additional information. Pl.’s Mot. 12–13. Plaintiffs filed this motion for

 sanctions On October 15, 2020.

        A week later, Ms. Dietz emailed Mr. Colucci to ask if he had “any updated information

 regarding any additional custodians for NSM email or social media” accounts. Def. NSM’s Br.

 in Opp’n Ex. 4, Email from A. Dietz to B. Colucci (Oct. 21, 2020, 12:03 AM), ECF No. 899-4,

 at 4–5, ECF No. 899-4, at 2. She acknowledged that counsel had “asked for this before with no

 response,” but noted that Defendant NSM needed “an answer . . . to bring before the court on this

 matter.” Email from A. Dietz to B. Colucci (Oct. 21, 2020, 12:03 AM); see, e.g., id. Ex. 4, Email

 from E. ReBrook to B. Colucci (May 28, 2020, 5:08 PM) (“I must urge you to provide the . . .

 [t]he names, titles, addresses, and phone numbers of all of NSM’s officers. . . . Please discuss

 with Ms. Dietz and come up with a plan to get all this to the Vendor by next week.”), ECF No.

 899-4, at 2. The next day, Mr. Colucci told Ms. Dietz:

        I have questioned all of the current members I could reach. The ones I did question
        regarding Charlottesville stated they didn’t even know what the NSM or
        Charlottesville was at that time. As for the very few members that continued to be
        active after the NSM Florida was incorporated, they . . . . state that they have never
        been to Charlottesville in their lives and have no responsive documents pertaining
        to Unite the Right.

 Id. Ex. 4, Email from B. Colucci to A. Dietz (Oct. 22, 2020, 1:41 AM), ECF No. 899-4, at 3. He

 did not identify any of those individuals or describe the substance of their conversations. See id.


                                                  16
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 17 of 27 Pageid#:
                                  16451



 Nevertheless, Mr. Colucci reiterated his belief that it was “impossible for [him] to have an [sic]

 responsive documents or information” because, like the other “current” NSM members that Mr.

 Colucci supposedly questioned, he had “never been to Charlottesville in [his] life either, nor was

 [he] a member of the NSM at that time.” Id. He also told Ms. Dietz that if Plaintiffs argued that

 such information “was forwarded to [him] after the fact,” then he “would gladly go on the record

 and state that is a lie.” Id. But see Aug. 2020 Colucci Dep. Tr. 96–101 (testifying that “NSM

 sensitive material” referred to paper and electronic records containing “membership information”

 that Jeff Schoep “would have . . . passed along” to Mr. Colucci when he took over Defendant

 NSM, and that he destroyed or deleted all such material in mid-June 2019).

                                              IV. Discussion

         Plaintiffs ask the Court to find that NSM disobeyed the June 23, 2020 Order directing

 NSM’s agents to produce relevant documents and information within their control, see Fed. R.

 Civ. P. 37(b)(2), and to instruct the jury that it “may draw adverse inferences from th[is] fact,”

 including that NSM’s agents “chose to withhold such documents because [they were] aware that

 such documents contained evidence that NSM conspired to plan racially-motivated violence at

 Unite the Right” in August 2017. 8 Pls.’ Mot. 6. NSM timely filed a brief in opposition stating

 that it “has turned over all possibly discoverable materials within its control” and “cannot



 8
   The Fourth Circuit has not clearly defined the movant’s burden of proof on a motion for sanctions under
 Rule 37(b). Brooks Sports, Inc. v. Anta (China) Co., Ltd., No. 1:17cv1458, 2018 WL 7488924, at *11
 (E.D. Va. Nov. 30, 2018), adopted by 2019 WL 969572, at *1 (E.D. Va. Jan. 11, 2019); Glynn v. EDO
 Corp., Civ. No. 07-1660, 2010 WL 3294347, at *2 (D. Md. Aug. 20, 2010). “However, proving
 misconduct by ‘clear and convincing’ evidence, as opposed to by a mere preponderance, certainly
 suffices,” Glynn, 2010 WL 3294347, at *2, especially when the sanction imposed does not result in
 dismissal or default judgment against the disobedient party, see Anderson v. Found. for Advancement,
 Educ. & Emp’t of Am. Indians, 155 F.3d 500, 504–05 (4th Cir. 1998). Here, the result is the same under
 either standard because Plaintiffs produced clear and convincing evidence that Defendant NSM’s agents
 intentionally withheld requested materials knowing that they were relevant to an issue in the case. Sines v.
 Kessler, 3:17cv72, 2021 WL 1143291, at *9 (W.D. Va. Mar. 24, 2021) (“Sines VI”).

                                                     17
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 18 of 27 Pageid#:
                                  16452



 produce discovery for items or custodians of which it has no control or plainly do not exist,” and,

 as such, “both Defendant NSM and Defendant Schoep have complied with the discovery order to

 the full extent of their ability to do so.” Def. NSM’s Br. in Opp’n 5–6; see id. at 7–11, 13, 15.

 NSM also argues that, even if its agents did violate the June 23 Order, this Court “does not have

 the authority” to impose an adverse-inference sanction “[b]ecause the evidence in question is, or

 would have been, electronic information” governed by Rule 37(e)(2). Id. at 13; see generally id.

 at 13–15. Defendant’s arguments are not persuasive.

        The parties produced ample evidence that Mr. Colucci, acting as Defendant NSM’s

 managing agent, Sines V, 2020 WL 3428988, at *4, violated my June 23 discovery order because

 he did not provide complete and accurate credentials for each Social Media Account listed on

 NSM’s certification form, id. at *5, including his two “active” nsm88.org email addresses. See,

 e.g., Email from Y. Barkai to E. ReBrook (July 30, 2020, 9:37 AM); Email from K. Kim Re:

 Project Status Report (Aug. 20, 2020, 2:29 PM); Email from K. Kim to A. Dietz (Aug. 4, 2020,

 12:12 PM); Email from A. Dietz to K. Kim (July 17, 2020, 4:07 AM); Email from K. Kim to A.

 Dietz (July 15, 2020, 9:17 AM). On the contrary, Mr. Colucci gave the Vendor incorrect

 passwords for both accounts—one of which he used to email Plaintiffs’ counsel just two days

 later—despite certifying under penalty of perjury that this information was “true, correct, and

 complete to the best of his knowledge after he made a reasonable effort to search for and produce

 all requested information.” Sines V, 2020 WL 3428988, at *5. He quickly deleted those accounts

 before the Vendor could image them and then blamed the Vendor for its inability to access the

 accounts that he personally controlled, when questioned under oath about his conduct. Aug. 2020

 Colucci Dep. Tr. 88–89; see also Sines V, 2020 WL 3428988, at *2 (summarizing Mr. Colucci’s

 testimony that he “had authority to set up email accounts” through nsm88.org and was



                                                  18
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 19 of 27 Pageid#:
                                  16453



 responsible for “managing emails and overseeing ‘propaganda’” in his role as Defendant NSM’s

 Chief of Staff (citing Dec. 2019 Colucci Dep. Tr. 54, 80–81)).

        NSM takes issue with Plaintiffs’ suggestion that “Mr. Colucci purposefully gave the

 Vendor ‘incorrect passwords’” because he wanted “to conceal any adverse information” stored

 on those accounts. Def. NSM’s Br. in Opp’n 10. Mr. Colucci’s intent is not relevant to “the

 threshold determination under Rule 37(b) that a party” or its managing agent “failed to obey a

 prior discovery order,” Thompson, 219 F.R.D. at 102. See S. States Rack & Fixture, 318 F.3d at

 597; Sines v. Kessler, No. 3:17cv72, 2020 WL 3106318, at *6, *8–9 (W.D. Va. June 11, 2020)

 (“Sines IV”) (collecting cases). Rather, intent is one factor that courts consider “in determining

 which sanction(s) to impose” for such a failure. S. States Rack & Fixture, 318 F.3d at 597; see

 Sampson, 251 F.R.D. at 179 (noting that the “Fourth Circuit requires only a showing of fault”

 before the court can impose sanctions under Rule 37, “with the degree of fault impacting the

 severity of sanctions”). Here, the fact that Mr. Colucci produced incomplete credentials for most

 of the local chapters’ gmail.com accounts and unusable passwords for two “active”

 organizational email accounts is enough to show that he “failed to obey,” Fed. R. Civ. P.

 37(b)(2), the Court’s orders directing him to take specific steps that were designed to give

 Plaintiffs’ counsel access to any and all relevant ESI stored on those accounts, Sines V, 2020 WL

 3428988, at *4–5 (June 23, 2020). See JTH Tax, Inc. v. H&R Block E. Tax. Servs., 359 F.3d 699,

 705 (4th Cir. 2004) (“[D]istrict courts are in the best position to interpret their own orders.”); cf.

 TBC, Inc. v. DEI Sales, Inc., Civ. No. CCB-14-3644, 2017 WL 4151261, at *7–8 (D. Md. Sept.

 19, 2017) (finding that a party who produced ESI in non-native format failed to obey an order

 directing it to produce those records in native format, and noting the party “appear[ed] to have




                                                   19
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 20 of 27 Pageid#:
                                  16454



 substituted its own judgment for the court’s as to whether” its non-complying production was

 “an appropriate substitute”).

        NSM’s reliance on Rule 37(e)’s spoliation framework also misses the mark. See Pls.’

 Reply 4, 13–14. While Rule 37(e)(2) establishes “a uniform standard for the issuance of adverse

 inference instructions to remedy the loss or destruction” of ESI that should have been preserved

 for litigation and cannot be reproduced or replaced, it does not “govern[] the non-production of

 evidence,” including ESI, in violation of a prior court order. Kortright Capital Partners v.

 Investcorp Inv. Advisors Ltd., 330 F.R.D. 134, 138 (S.D.N.Y. 2019) (emphasis added); see, e.g.,

 TBC, Inc., 2017 WL 4151261, at *7–8 (imposing sanctions under Rule 37(b)(2) where party

 produced ESI in a format other than the one specified in discovery order); Paisley Park Enters.,

 Inc. v. Boxill, 330 F.R.D. 226, 237 (D. Minn. 2019) (imposing sanctions under Rule 37(b)

 against defendants who “violated the Court’s pretrial scheduling orders, all of which directed

 them to preserve [ESI],” and noting that plaintiffs’ request for an adverse-inference instruction

 “may well be justified” after discovery closed); Johnson v. Ital. Shoemakers, Inc., No.

 3:17cv740, 2018 WL 5269849, at *1 (W.D.N.C. Sept. 10, 2018) (recommending sanctions under

 Rule 37(b)(2) where plaintiffs failed to obey district judge’s “Standing Order on Protocol for

 [ESI] Discovery”), adopted by 2018 WL 5266853, at *1–4 (W.D.N.C. Oct. 23, 2018). Moreover,

 Rule 37(e) does not apply at all when the information that NSM failed to produce was not stored

 electronically, see Steves & Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96, 104 (E.D. Va. 2018),

 such as the list of potential custodians that Mr. ReBrook was supposed to submit to Plaintiffs’

 counsel and the Vendor by July 3, 2020, Sines V, 2020 WL 3428988, at *5 (June 23, 2020); see

 Email from Y. Barkai to E. ReBrook (Aug. 10, 2020, 9:05 AM) (“Please advise us of the status

 of your investigation into NSM’s custodians and your preparation of the list that was ordered by



                                                 20
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 21 of 27 Pageid#:
                                  16455



 the Court.”). NSM does not dispute that its attorney never submitted this list. Def. NSM’s Br. in

 Opp’n 6, 8–9, 11, 15; Pls.’ Reply Br. 4–5, 8–10. Defendant NSM, acting through its counsel of

 record Mr. ReBrook and its managing agent Mr. Colucci, failed to comply with my June 23,

 2020 Order directing NSM to provide or permit discovery of relevant materials within the

 organization’s control. Thus, this Court “may issue further just orders,” Fed. R. Civ. P.

 37(b)(2)(A), to sanction NSM’s failure “both as a matter of justice in [this] . . . case and ‘to deter

 others who might be tempted to similar conduct,’” Lee v. Max Int’l, 638 F.3d 1318, 1320 (10th

 Cir. 2011) (Gorsuch, J.) (quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S.

 639, 643 (1976)). See Sines VI, 2021 WL 1143291, at *9 (Mar. 24, 2021).

        Choosing an appropriate sanction requires me to consider whether NSM’s agents acted in

 bad faith, the kind and degree of prejudice their failure caused Plaintiffs, and whether alternative

 sanctions would provide an effective remedy and deterrent. S. States Rack & Fixture, 318 F.3d at

 597. Additionally, because Plaintiffs seek an adverse inference, they must show that NSM’s

 agents knew the materials or information described in my June 23 Order “were relevant to some

 issue in the case and intentionally failed to produce them.” Sines VI, 2021 WL 1143291, at *9;

 see Hodge, 360 F.3d at 450 (explaining that a court may impose “an adverse inference against a

 party whose intentional conduct causes not just the destruction of evidence, . . . but also against

 one who fails to preserve or produce evidence” relevant to the movant’s case); Vodusek v.

 Bayliner Marine Corp., 71 F.3d 148, 155–56 (4th Cir. 1995) (noting that a party’s decision to

 withhold documents “that naturally would have elucidated a fact at issue” may justify an adverse

 inference). “[S]uch an inference cannot be drawn merely from [a] negligent’ failure to produce

 discovery.” Sines VI, 2021 WL 1143291, at *9 (quoting Hodge, 360 F.3d at 450).




                                                   21
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 22 of 27 Pageid#:
                                  16456



        Mr. ReBrook and Mr. Colucci knew the information and materials described in my June

 23 Order were relevant to the remaining claims in this case and that the Court had repeatedly

 held Plaintiffs were entitled to that information under Rule 26(b)(1). Sines V, 2020 WL 3428988,

 at *5 (June 23, 2020). NSM never produced the list of potentially relevant custodians (including

 Ms. Dietz, Mr. Scholar, Mr. Hughes, Mr. Culpepper, and others) or all last known credentials to

 access social media accounts that may contain responsive materials from all such individuals. Id.

 Mr. Colucci produced some of the required information, but he did not provide “complete and

 accurate” credentials for his two “active” nsm88.org email addresses, among other social media

 accounts. Id. Thus, the only remaining questions are whether NSM’s agents intentionally (or in

 bad faith) failed to produce this information and, if so, whether a permissive adverse inference is

 an appropriate sanction under Rule 37(b)(2).

        “In the Fourth Circuit, bad faith includes willful conduct, where the party ‘clearly should

 have understood his duty to the court’ but nonetheless ‘deliberately disregarded’ it.” Brooks

 Sports, 2018 WL 7488924, at *16 (quoting Rabb v. Amatex Corp., 769 F.2d 996, 1000 (4th Cir.

 1985)). As an attorney, Mr. ReBrook clearly should have understood that NSM could not refuse

 a court’s order to produce a list of potential custodians merely because, in counsel’s view, that

 information “does not exist,” Def. NSM’s Br. in Opp’n 8. If Mr. ReBrook thought that his client

 could not comply with the June 23 Order, then he should have asked the Court to reconsider. See

 Order of June 12, 2020 (denying Schoep’s motion to reconsider order granting Plaintiffs’ motion

 to compel), ECF No. 776; Fed. R. Civ. P. 54(b). NSM did not give the Court an opportunity to

 consider its objections to producing the list of custodians, see Sines V, 2020 WL 3428988, at *1

 (brief in opposition untimely filed), and its counsel did not ask the Court to reconsider that

 decision. Additionally, during his deposition, Mr. Colucci was unable to identify “all of NSM’s



                                                  22
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 23 of 27 Pageid#:
                                  16457



 officers,” Email from E. ReBrook to B. Colucci (May 28, 2020, 5:08 PM), or “custodians for

 NSM email or social media” accounts, Email from A. Dietz to B. Colucci (Oct. 21, 2020, 12:03

 AM). See Def. NSM’s Br. in Opp’n 8 (“Counsel for Defendant NSM has repeatedly inquired

 about any other possibly responsive custodians or any other social media, email or website

 accounts, albeit much to no avail.” (citing id. Ex. 4, Emails to B. Colucci, ECF No. 899-4)).

 NSM also ignored Plaintiffs’ repeated requests for missing information and maintained, without

 adequate support, that “Defendant NSM and its counsel of record ha[ve] submitted all devices,

 accounts[,] and devices within their control to both opposing counsel and the Vendor” in

 accordance with the Court’s June 23 Order. Id.

        Mr. Colucci, while not an attorney, clearly should have understood his duty to conduct

 himself honestly and cooperate fully with the discovery process. Sines V, 2020 WL 3428988, at

 *1, *4–6. Mr. Colucci gave the Vendor incorrect passwords for many accounts, including the

 two active nsm88.org email accounts, see Def. NSM’s Br. in Opp’n 10, it was not his prerogative

 to change those accounts’ credentials and then permanently delete their contents simply because,

 in his view, the Vendor should have imaged the contents by the Court’s stated deadline, see Aug.

 2020 Colucci Dep. Tr. 88–89. Cf. TBC, 2017 WL 4151261, at *7–8 (imposing discovery

 sanctions where party “appear[ed] to have substituted its own judgment for the court’s as to

 whether” its noncomplying production was “an appropriate substitute”). Providing account

 credentials, even if they were correct, to the Vendor would not have extinguished Mr. Colucci

 and NSM’s duty to preserve discoverable materials. Moreover, NSM’s own exhibits show Mr.

 Colucci asked when the Vendor “would be done collecting ESI from the accounts,” Email from

 A. Dietz to K. Kim (July 10, 2020, 3:14 AM), and that NSM knew the Vendor would not have

 completed the collection by July 10, see Email from K. Kim to A. Dietz (July 10, 2020, 8:57).



                                                  23
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 24 of 27 Pageid#:
                                  16458



 Nonetheless, Mr. Colucci almost immediately changed the accounts’ passwords, and he did not

 inform the Vendor or Plaintiff’s counsel before permanently deleting their contents. See Aug.

 2020 Colucci Dep. Tr. 88–89. Mr. Colucci’s comments during his August 2020 deposition that

 those accounts contained only “nonresponsive material,” plus his continued insistence that it is

 “impossible” for him to have responsive information because he was not a member of Defendant

 NSM in August 2017, also raise concerns that Mr. Colucci does not respect this Court’s repeated

 rulings to the contrary. Cf. Browder v. City of Albuquerque, 187 F. Supp. 3d 1288, 1298 (D.N.M.

 2016) (“[I]t is . . . not up to Defendants to decide what evidence is or is not relevant to Plaintiffs’

 case.”).

        “‘Ordinary defendants must participate in the ordinary process of litigation,’ Mayfield v.

 Butler Snow LLP, 3:17cv514, 2017 WL 5616017, at *3 (S.D. Miss. Nov. 21, 2017), even if they

 do not want to.” Sines VI, 2021 WL 1143291, at *9. “They cannot pick which discovery requests

 they respond to, refuse to acknowledge opposing counsel’s efforts to obtain the discovery to

 which their client is entitled, or ignore court orders directing them to provide or permit discovery

 of the same material within [their] control.” Id. (cleaned up). “On this record, [I] cannot interpret

 [NSM’s] continued disregard” for this Court’s orders “as anything other than bad faith.” Id.

 (quoting Young Again Prods., Inc. v. Acord, 459 F. App’x 294, 303 (4th Cir. 2011)) (collecting

 cases); see, e.g., Sines v. Kessler, No. 3:17cv72, 2021 WL 1208924, at *9 (W.D. Va. Mar. 30,

 2021) (“Sines VII”) (finding non-party Rule 30(b)(6) designee’s “evasive deposition testimony

 and halfhearted response to Plaintiffs’ subpoena” demonstrated bad-faith “resistance” and

 “indifference” to court orders and organizational party’s discovery obligations); cf. In re

 Derivium Capital, 372 B.R. 777, 784–86 (Bankr. D.S.C. 2007) (finding that plaintiff acted in bad

 faith where, despite being given “a clear and fair warning that he must fulfill” discovery



                                                   24
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 25 of 27 Pageid#:
                                  16459



 obligations or face “drastic” Rule 37 sanctions, plaintiff failed to respond to court-ordered

 discovery and “did not offer substantial excuses” for his noncompliance).

        Defendant NSM’s “repeated and ongoing discovery misconduct” throughout this

 litigation, including its agents’ failures to obey the June 23 Order, “resulted in significant

 procedural . . . prejudice,” First Mariner Bank v. Resolution Law Grp., Civ. No. MJG-12-1133,

 2014 WL 1652550, at *19 (D. Md. Apr. 22, 2014), to Plaintiffs’ ability to resolve their claims in

 a just, speedy, and inexpensive manner. Plaintiffs “had to deal with unacceptable delays,

 obfuscations, and disregard,” Sines II, 2019 WL 3767475, at *15 (Aug. 9, 2019), and “their

 attorneys have expended time and resources ‘well beyond that which [are] expected of a party to

 secure’ discovery to which it is clearly entitled,’” Sines VI, 2021 WL 1143291, at *10 (quoting

 ECF No. 877, at 7). NSM’s failure to produce materials that its agents have admitted under oath

 contain potentially relevant information, and which this Court repeatedly said are discoverable

 under Rule 26(b), has also harmed Plaintiffs’ substantive ability to prove their conspiracy claim

 against the entity. Sines VII, 2021 WL 1208924, at *9 (“Discovery was especially critical in this

 case because it is inherently difficult to prove a conspiracy.”). “Even in criminal prosecutions, ‘a

 conspiracy is usually proven by circumstantial evidence’ such as ‘a defendant's relationship with

 other members of the conspiracy, the length of this association, the defendant's attitude and

 conduct, and the nature of the conspiracy.’” Id. (quoting United States v. Yearwood, 518 F.3d

 220, 226 (4th Cir. 2008) (cleaned up)). Thus, Plaintiffs reasonably sought from NSM and its

 custodians “myriad communications, documents, and ESI” that could “help them prove that

 ‘each Defendant entered into an agreement with a specific co-conspirator to engage in racially

 motivated violence at the August 11th and 12th events.’” Sines II, 2019 WL 3767475, at *15

 (quoting Sines I, 324 F. Supp. 3d at 784); see Pls.’ Mot. 7–11. NSM’s failure to produce all such



                                                   25
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 26 of 27 Pageid#:
                                  16460



 materials within its possession or control, and to identify other individuals who might have

 responsive information, “potentially leaves an evidentiary gap justifying an ‘appropriately

 tailored sanction’ against” the organization. See Sines VII, 2021 WL 1208924, at *9 (quoting

 Doug’s Word Clocks.com Pty Ltd. v. Princess Int'l, Inc., 323 F.R.D. 167, 175 (S.D.N.Y. 2017)).

          A permissive adverse-inference instruction helps “level[] the evidentiary playing field” at

 trial by allowing the jury to presume missing evidence was unfavorable to a party who, knowing

 it was relevant to some issue in the case, intentionally lost, destroyed, or otherwise failed to

 produce it. Vodusek, 71 F.3d at 156. NSM’s decision, through its agents, to withhold materials

 that “naturally would have elucidated a fact at issue permits an inference” that the agents knew

 giving this information to Plaintiffs “would have exposed facts unfavorable” to the organization

 or its case. Vodusek, 71 F.3d at 156; see Sampson, 251 F.R.D. at 179 (“The reason relevance [of

 missing evidence] is presumed following a showing of intentional or willful conduct is because

 of the logical inference that, when a party acts in bad faith, he demonstrates fear that the

 evidence will expose relevant, unfavorable facts.” (citing Vodusek, 71 F.3d at 156)); Sines VII,

 2021 WL 1208924, at *9.

          Finally, sanctions less severe than a permissive adverse-inference instruction against

 Defendant NSM would not be effective in this situation. A multi-week jury trial in this case is set

 to begin, after numerous discovery-related delays, in October 2021. Defendant NSM has made

 clear that it will not fulfill its discovery obligations even under threat of Rule 37 sanctions,

 including contempt of court. A permissive adverse-inference instruction also will allow NSM to

 defend itself at trial if it wants to and will not have an impermissible “spillover” effect on any

 Defendant who did not disobey a discovery order. Sines VI, 2021 WL 1143291, at *11 (Mar. 24,

 2021).



                                                   26
Case 3:17-cv-00072-NKM-JCH Document 982 Filed 06/23/21 Page 27 of 27 Pageid#:
                                  16461



                                              V. Conclusion

        Plaintiffs’ Motion for Sanctions Against Defendant National Socialist Movement, ECF

 No. 894, is hereby GRANTED. Plaintiffs’ request for a permissive adverse-inference instruction

 against Defendant National Socialist Movement is GRANTED subject to the presiding District

 Judge’s final approval. Plaintiffs should submit their proposed language to the presiding District

 Judge in their proposed jury instructions.

        IT IS SO ORDERED.

                                                        ENTER: June 23, 2021



                                                        Joel C. Hoppe
                                                        U.S. Magistrate Judge




                                                   27
